MORGAN, Judge.
In the trial court plaintiff sought a writ of mandamus to compel the Assessor of St. Louis County, Missouri, to assess all property, except crops, in the Kirkwood R-7 School District at its true value in money —rather than at one-third of such value. Another taxpayer of the school district intervened and is named as a party-defendant. The case was tried on an agreed stipulation of facts, relief was denied and plaintiff has appealed. We affirm.
The parties agree, as shown by the stipulation filed, that the defendant-assessor “has in the past and is now assessing real and personal property in St. Louis County at one-third its value.” Plaintiff submits that such practice violates Art. 10, § 4(b) of the 1945 Constitution of Missouri, V.A. M.S., which provides, in part: “Property . ' . [in classes of interest here] . shall be assessed for tax purposes at its value or such percentage of its value as may be fixed by law . . . .” It is then suggested that there has been no legislative action “fixed by law” which makes the latter alternative available to the defendant-assessor.
To the contrary, defendants submit that there has been legislative approval of the customary practice of assessing property at a percentage of its true value. For instance, reference is made to Section 163.-031, V.A.M.S., which provides, in part: “A school district which levies a property tax that produces an amount not less than the product of three dollars and fifty cents for each one hundred dollars tax on the prop*194erty of the district assessed at thirty percent of true value as determined by the state tax commission . . . (Emphasis added.) Further argument is made that the words “fixed by law” in the constitutional provision noted do not have the limited connotation of “fixed by statute.” Precedents cited are In Re McKinney’s Estate, 351 Mo. 718, 173 S.W.2d 898, 902 [6-9] and United States Fidelity and Guaranty Co. v. Guenther, 281 U.S. 34, 50 S.Ct. 165, 74 L.Ed. 683. After noting that “percentage” valuations for tax purposes have been accepted historically in this state, defendants suggest that “ . . . if all public executive and administrative officials, without known exception, interpret the Constitution and statutes as establishing, authorizing and directing the procedures now in effect, the courts should give these interpretations very serious consideration and should set aside present procedures only if manifestly improper.” State ex rel. Weinstein v. St. Louis County et al., Mo., 421 S.W.2d 249; State ex rel. Curators of University of Missouri v. Neill, Mo., 397 S.W.2d 666; Rathjen v. Reorganized School District R-II, 365 Mo. 518, 284 S.W.2d 516; Three Rivers Junior College District v. Statler, Mo., 421 S.W.2d 235. Other cases cited, which involved analogous tax assessment questions, are: Foster Bros. Manufacturing Co. v. State Tax Commission, Mo., 319 S.W.2d 590; Drey v. State Tax Commission, Mo., 345 S.W.2d 228 and State ex rel. Kahler v. State Tax Commission, Mo., 393 S.W.2d 460.
Notwithstanding the problem posed, we are confronted with the further argument of defendants that: “ . . . the State of Missouri has enacted a plan for the assessment of taxes which contemplates a full administrative procedure for administrative review of assessments and for the supervision of local taxing authorities in the performance of their duties. The Statute does not contemplate judicial review at this point in the proceedings without any attempt whatsoever being made by the appellant to have an administrative review of his complaint . . . .” This contention is premised, generally, on the provisions of Section 138.410 subd. 1, which states: “The commission shall exercise general supervision over all the assessing officers of this state, over county boards of equalization and appeal in the performance of their duties under this chapter and all other laws concerning the general property tax and shall institute proper proceedings to enforce the penalties and liabilities provided by law for public officers, officers of corporations and individuals failing to comply with the provisions of this chapter, and of all laws relating to the general property tax.” On this point, the law is well established and sustains defendants’ position. For instance, as said in Peck’s Products Company v. Bannister, Mo., 362 S.W.2d 596, 1. c. 600: “ . . . the plaintiffs did not so much as attempt to pursue the conventional administrative remedies, particularly the remedies contemplated by the 1945 constitution. Specifically, they did not appeal their valuations and assessments to the local board of equalization and the State Tax Commission and finally seek review of the commission’s order under the Administrative Procedure Act.” See also Brinkerhoff-Faris Trust & Savings Co. v. Hill, 323 Mo. 180, 19 S.W.2d 746; State ex rel. Merritt v. Gardner, 347 Mo. 569, 148 S.W.2d 780; Cupples-Hesse Corporation v. Bannister, Mo., 322 S.W.2d 817; and May Department Stores Co. v. State Tax Commission, Mo., 308 S.W.2d 748. Plaintiff can not prevail in this action for failure to pursue his administrative remedy. “ . . . [0]ur constitution and statutes contemplate a comprehensive plan for the valuation of property for tax purposes and in general the administration of the over-all scheme, including valuation and assessment, has been entrusted to the State Tax Commission.” Peck’s Products Company, supra, 1. c. 599 [1-3].
To prevent plaintiff from having to stand alone as a taxpayer who seeks to have his taxes increased three-fold, we feel somewhat compelled to record his stated objective, i. e., to avoid expenditures for a *195multiplicity of school-tax elections, of which many are unsuccessful, when such needed funds could be raised by rates available by statute to the school board if such rates were related to assessments based on the true (100%) value of the taxable property.
The judgment is affirmed.
BARDGETT, J., concurs.
DONNELLY and HENLEY, JJ., concur in result.
FINCH, C. J., concurs in result in separate concurring opinion filed.
HOLMAN, J., concurs in result and concurs in concurring opinion of FINCH, C. J-
SEILER, J., dissents in separate dissenting opinion filed.